Citation Nr: 1109635	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection of a right knee disability secondary to a service connected left knee disability. 

2. Entitlement to an increased rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968 and from January 1991 to July 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2006 by the Department of Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico, Regional Office (RO).

The Veteran requested a hearing in his substantive appeal dated in October 2006.  In March 2007 the Veteran withdrew his hearing request.


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's right knee condition is related to service, or secondary to his service connected left knee disability.

2. The Veteran's left knee disorder is not manifested by severe recurrent subluxation or lateral instability, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, or ankylosis.


CONCLUSION OF LAW

1. A right knee condition was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in or aggravated by service, and is not secondary to the Veteran's service connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2. The criteria for a disability rating in excess of 20 percent for residuals of arthrotomy left knee with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including § 4.7 and Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.

In November 2005 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not provided notice of the effective date and disability rating regulations, because service connection for a right knee disability is being denied, and an increased rating for the left knee disability is being denied, any question as to the appropriate disability rating and/or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id.  

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks entitlement to service connection for right knee degenerative joint disease, specifically, as secondary to his service connected residuals of arthrotomy left knee with degenerative joint disease.  The record indicates the Veteran has been diagnosed with mild degenerative joint disease of that knee.  

Initially, the Board notes that the Veteran's service medical records show an occurrence of treatment for a right knee problem.  However, the Veteran's separation examination is absent of any right knee disabilities or residuals of any injury of the knee.  There is, however, extensive complaint and treatment for a left knee disability which the Veteran stated he injured while playing basketball.  

In February 2006, the Veteran underwent a VA examination of the right knee during which he stated that he over-protected his left knee while walking and running resulting in injury to his right knee.  The Veteran had full range of motion in flexion and extension with no additional loss of motion on repetitive use.  There was crepitation and grinding in the right knee but not clicks or snaps, instability, or any abnormality.  After a physical examination and a review of the evidence within the claims file, the VA examiner opined that "the Veteran['s] current right knee condition is not caused by or the result of [service connected] left knee condition,  His right knee condition diagnosed by x-ray is due to the natural process of aging."

The Board notes a private treatment record from Dr. I. B. C., dated in October 2009, reports the Veteran complained of bilateral knee pain and right eye swelling.  Dr. I. B. C. concluded that "is possible that this disability was caused by injury or gas exposition while he began in service."  It appears, however, that the examiner was referring to the right eye swelling, as this is what was examined.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a right knee disability.  In this regard, the Board finds that the preponderance of the evidence of record indicates that the Veteran's current right knee disability is not related to service nor is it secondary to any service connected left knee disability.

There is no evidence of record showing any complaints of, or post-service treatment for, any right knee disability until the February 2006 VA examination, and was diagnosed with degenerative joint disease of the right knee.  Finally, it is noted that any the degenerative joint disease was not diagnosed within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

In comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While it is appears Dr. I. B. C. reported a possible nexus between a disability and service, there is no indication it was made specifically regarding the right knee disability.  Even assuming arguendo that Dr. I. B. C.'s positive nexus opinion was made regarding the right knee, the Board places more weight on the opinion from the February 2006 VA examiner as it were supported by a rationale, detailed and consistent with other evidence of record.  The Board finds that the February 2006 VA examiner's opinion is more persuasive in that they specifically address the question of whether the Veteran's right knee disability was secondary to his service connected left knee disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

As for the Veteran's statements associating his current right knee disability to his service connected left knee disability, while the Veteran is competent to testify as to symptoms, they are not competent or qualified, as laypersons, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer such an opinion, his statements are not competent evidence and are excluded, that is, the statements and testimony are not to be consider as evidence in support of the claim.

Thus, considering that there is no evidence of record showing any right knee condition in service or for many years after service, considering the probative value of the medical opinions of record, and considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's right knee condition is related to service or secondary to his service connected left knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For historical purposes, in July 1968 the Veteran was service connected for a left knee disability, and a 10 percent evaluation was assigned.  In November 2005, the Veteran filed a claim for an increased rating and subsequently, in the appealed February 2006 decision, the evaluation assigned to the Veteran's service connected left knee disability was increased to 20 percent.  The Veteran timely appealed stating a higher rating was necessary.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in November 2005, VA must review the evidence of record from November 2004, to determine if there was an ascertainable increase in the Veteran's left knee condition.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disabilities of the knee.

In evaluating musculoskeletal disorders additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 (2010).  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's left knee disability is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, knee impairment manifested by recurrent subluxation or lateral instability is ratable as 20 percent disabling where there is moderate instability and 30 percent disabling where there is severe instability.

Ankylosis of the left knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010) does not apply.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009) in the absence of service connected tibia and fibula impairment.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, where flexion of the leg is limited to 30 degrees warrants a 20 percent rating is warranted.  A limitation of flexion to 15 degrees warrants a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, where extension is limited to 15 degrees, a 20 percent rating is assignable; and where extension is limited to 20 degrees, a 30 percent rating is assignable.  Id.

The standard range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Furthermore, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran contends that he is entitled to a higher rating for his service-connected left knee disability.  However, after careful consideration of all the evidence of record, the Board concludes that a higher rating is not warranted at any time during the rating period because the evidence preponderates against finding that his symptoms are severe enough to warrant a higher rating at any time since November 2004.

As noted, the Veteran underwent a VA examination in February 2006.  During this examination he described left knee pain, giving away, and instability.  He stated a brace was occasionally needed for walking and he was unable to stand for more than a few minutes.  He stated he had deformity, giving way, instability, pain, stiffness, weakness, flare ups, and locking episodes in the left knee.  

Upon physical examination, the examiner determined the Veteran's gait was normal.  The range of motion of the left knee was flexion at 110 degree with pain at 60 degrees and additional loss of motion on repetitive use.  Extension was to 0 degrees with pain beginning at -10 degrees and additional loss of motion on repetitive use.  There was no loss of bone (or part of a bone) and no inflammatory arthritis.  The left knee had crepitation, grinding, and meniscus abnormality but there was no evidence of a mass behind the knee, clicks/snaps, or instability.  

In December 2008, the Veteran was afforded another VA examination where the examiner noted tenderness at the left knee in the peripatellar area.  There was no redness but pain was in the left lateral aspect of the knee.  The Veteran denied any episodes of dislocation or recurrent subluxation.  The range of motion was 110 degrees of flexion with pain in the last 30 degree with functional loss of due to pain.  The Veteran had full extension.  There were no signs of instability in the medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments.  The Lachman and McMurray tests were negative.  X-rays taken showed osteoarthritis of the knee.

As discussed above, in order to receive a rating higher than 20 percent for the service-connected left knee disability, the evidence must show either severe recurrent subluxation or lateral instability (Diagnostic Code 5257), flexion limited to 15 degrees or less (Diagnostic Code 5260); or extension limited to 20 degrees or more (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

The probative and objective evidence of record preponderates against finding severe recurrent subluxation or lateral instability due to the service-connected residuals of the left knee arthrotomy.  In fact, and as will be noted again below, there is no objective evidence of knee instability or recurrent subluxation.

The currently assigned 20 percent rating for the right knee disability adequately compensates any service connected pain, swelling, or other functional loss that the Veteran may experience due to his service connected disorder.  The Veteran's left knee disability is manifested by a slightly limited range of motion and pain on motion.  However, at no point during the appeal period was the Veteran's flexion in his left knee limited to 30 degrees as required for the 20 percent rating under Diagnostic Code 5260.  The Veteran's flexion exceeded this range in both VA examinations and there is no other evidence indicating that the Veteran had flexion limited to 30 degrees.  The Board has considered functional loss due to pain, etc., and notes that on examination the Veteran's pain was well after the 30 degrees flexion required for the higher rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, however, the competent medical evidence discussed above is of far greater probative value.

As noted, the VA OGC has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The objective evidence does not indicate that the Veteran's left knee disability results in lateral instability or recurrent subluxation.  The December 2008 VA examination noted no instability.  In addition, the Veteran's left knee tested negative on Lachman and McMurray testing.  While the Veteran reported instability, there was no objective finding of instability.  Thus, separate ratings under DC 5257 and DC 5003 are not warranted in this instance.

Also, as knee extension has not been shown to be limited, a separate evaluation under DC 5261 is not warranted.  See VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Additionally, in an exceptional case, a higher initial evaluation is available on an extraschedular basis.  In this case, however, there is no indication of record that the schedular criteria are inadequate to evaluate any of the disabilities at issue in this decision.  The Veteran does not allege, and the medical evidence does not establish, that any of these disabilities, alone, causes marked interference with the Veteran's employment, or necessitates frequent periods of hospitalization.  In light of the foregoing, the Board finds that the Veteran's claims for higher initial evaluations do not present such exceptional or unusual disability pictures as to apply the extraschedular standards.  The Board is therefore not required to remand any of these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection of a right knee disability secondary to the service connected left knee disability is denied.

Entitlement to an increased rating in excess of 20 percent for a left knee disability is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


